Case: 19-10756        Document: 00515556984             Page: 1      Date Filed: 09/09/2020




               United States Court of Appeals
                    for the Fifth Circuit                                         United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                         FILED
                                                                                  September 9, 2020
                                       No. 19-10756                                 Lyle W. Cayce
                                                                                         Clerk

   United States of America,

                                                                     Plaintiff—Appellee,

                                           versus

   Juan Ernesto Hernandez,

                                                                 Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:19-CR-41-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Juan Ernesto Hernandez pleaded guilty to one count of conspiring to
   possess with intent to distribute 50 grams or more of a mixture or substance
   containing a detectable amount of methamphetamine. Because Hernandez
   substantially assisted the Government, the district court sentenced him to a
   below-guidelines sentence of 300 months in prison. Hernandez nevertheless


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5TH CIR. R. 47.5.4.
Case: 19-10756      Document: 00515556984           Page: 2    Date Filed: 09/09/2020




                                     No. 19-10756


   challenges the district court’s application of sentencing enhancements under
   U.S.S.G. § 3B1.1(b) based on his role as a manager or supervisor in the
   conspiracy and U.S.S.G. § 2D1.1(b)(12) because he maintained a premises
   for the purpose of manufacturing, distributing, or storing a controlled
   substance.
          Because Hernandez objected to the enhancements in the district
   court, we review the district court’s interpretation and application of the
   Guidelines de novo and its factual findings for clear error. See United States
   v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013). Whether a defendant exercised
   an aggravating role and maintained a drug premises are findings of fact.
   United States v. Guzman-Reyes, 853 F.3d 260, 263, 265 (5th Cir. 2017). When
   making factual findings for sentencing purposes, a district court may consider
   any relevant information that has a “sufficient indicia of reliability to support
   its probable accuracy.” U.S.S.G. § 6A1.3(a), p.s.; Zuniga, 720 F.3d at 590-
   91.
          The § 3B1.1(b) role enhancement applies if the defendant was a
   manager or supervisor and “the criminal activity involved five or more
   participants or was otherwise extensive.” § 3B1.1(b); see United States v.
   Delgado, 672 F.3d 320, 345 (5th Cir. 2012) (en banc); § 3B1.1, comment (n.2).
   The § 2D1.1(b)(12) enhancement applies if the defendant maintained a
   premises for the purpose of manufacturing, distributing, or storing controlled
   substances. § 2D1.1(b)(12), comment. (n.17); see Guzman-Reyes, 853 F.3d at
   264.
           Hernandez presented no evidence to rebut the factual assertions in the
   adopted presentence report (PSR) that he exercised control over at least one
   participant in the criminal activity, that he managed the property, assets, and
   activities of the drug trafficking organization, and that a principal purpose of
   his house was drug storage and distribution. In light of the unrebutted PSR,




                                          2
Case: 19-10756    Document: 00515556984          Page: 3   Date Filed: 09/09/2020




                                  No. 19-10756


   the district court’s application of the enhancements was not clearly
   erroneous. See Guzman-Reyes, 853 F.3d at 263-66; Zuniga, 720 F.3d at 590-
   92.
         The judgment of the district court is AFFIRMED.




                                       3